Citation Nr: 0203161	
Decision Date: 04/08/02    Archive Date: 04/18/02	

DOCKET NO.  94-47 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 40 
percent, for hypertrophic arthritis of the left knee with a 
history of synovitis, for the period December 10, 1993, 
through July 14, 1996.  

2.  Entitlement to an increased evaluation, in excess of 40 
percent, for hypertrophic arthritis of the left knee with a 
history of synovitis, for the period July 15, 1996, through 
December 11, 1996.  

3.  Entitlement to an increased evaluation for residuals of a 
total right knee replacement, currently rated 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
February 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 1998 the Board granted an increased evaluation of 40 
percent for the veteran's left knee disorder from December 
10, 1993, through July 14, 1996, and denied the veteran an 
increased evaluation in excess of 40 percent for this 
disorder for the period July 15, 1996, through December 11, 
1996.  That same Board decision also denied the veteran an 
increased evaluation in excess of 40 percent for a service-
connected right knee disability.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter referred to as the Court).  In 
September 1999, the Court affirmed the Board's decision with 
respect to the two issues involving the veteran's left knee.  
The Court reversed the Board's determination denying him an 
increased evaluation in excess of 40 percent for his right 
knee and remanded that issue to the Board in order to award 
the veteran a 60 percent disability rating.  

The veteran thereafter appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(hereinafter Federal Circuit).  Subsequent to the filing of 
this appeal with the Federal Circuit the veteran's 
representative filed a motion to dismiss the appeal due to 
the death of the veteran.  In an August 2000 order, the 
Federal Circuit granted the motion to dismiss the appeal.  
However, in its order, the Federal Circuit held that the 
Court's grant of a 60 percent rating for the right knee 
disability could not be, and had not been, appealed.  
Therefore, this claim was not before it.  The effect of that 
holding is that the Court's September 1999 order granting an 
increased evaluation of 60 percent for the veteran's right 
knee disorder became final prior to the veteran's death.  

In October 2001, the Court ordered that its judgment and 
mandates in this matter be recalled, and that the Board's 
decision with respect to the veteran's claim for an increased 
evaluation for his left knee disorder be vacated and his 
appeal as to these claims be dismissed for lack of 
jurisdiction.  


FINDINGS OF FACT

1.  In March 1998, the Board issued a decision granting the 
veteran's claim for an increased evaluation for a service-
connected left knee disorder from 30 percent to 40 percent 
for the period December 10, 1993, through July 15, 1996, and 
denied the veteran's claim for an increased evaluation in 
excess of 40 percent for the period July 15, 1996, through 
December 11, 1996.  That decision along with a decision 
denying a claim for an increased evaluation in excess of 40 
percent for a service-connected right knee disorder was 
appealed to the Court.  

2.  In September 1999, the Court issued an order affirming 
the Board's decision with respect to the veteran's left knee 
disorders.  The veteran appealed that determination to the 
Federal Circuit.  

3.  In September 1999, the Court reversed the Board's 
decision with respect to the veteran's right knee disorder 
and found that the symptoms were compatible with chronic 
residuals consisting of severe painful motion or weakness; 
the Court remanded this issue to the Board for the award of a 
60 percent disability rating.  

4.  The veteran died in June 2000; in August 2000 the Federal 
Circuit issued an order dismissing the appeal.  

5.  In October 2001, the Court issued an order dismissing the 
veteran's appeal, withdrawing the September 1999 order, 
vacating the Board's March 1998 decision with respect to the 
left knee issues (insofar as ratings over 40 percent were 
denied), and dismissing the appeal for lack of jurisdiction.  


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, and consistent with 
the Orders of the Federal Circuit and the Court, the Board 
has no jurisdiction to consider the merits of his appeal with 
respect to the rating of his left knee disorder (insofar as 
ratings over 40 percent were denied).  38 C.F.R. § 20.1302 
(2001).  

2.  A schedular rating of 60 percent for the veteran's status 
post total right knee replacement is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5055 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Evaluation in Excess of 40 Percent 
for Residuals of Total Right Knee Replacement

In its September 1999 decision, the Court noted that a 1997 
VA Compensation and Pension examination had reported "severe 
ongoing chronic pain in both knees," as well as "decreased 
strength of the quadriceps muscles."  Referring to the 
alternative criteria of Diagnostic Code 5055 ("chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity"), the Court held that any finding 
that the veteran did not meet the 60 percent criteria would 
be clearly erroneous, and directed the Board to award that 
rating.



An Evaluation in Excess of 40 Percent 
for the Veteran's Left Knee Disorder

In March 1998, the Board rendered a final decision granting 
the veteran an increased evaluation of 40 percent for a 
service-connected left knee disorder from December 10, 1993, 
and denying the veteran an evaluation in excess of 40 percent 
for this disorder for any period thereafter.  The veteran 
appealed the March 1998 Board decision to the Court.  The 
Court in a memorandum decision affirmed the decision of the 
Board.  The veteran appealed that decision to the Federal 
Circuit.  

The veteran died in June 2000 while the claim was pending 
before the Federal Circuit.  Because of this, the Federal 
Circuit issued an order dismissing the appeal.  In October 
2001 the Court issued an order dismissing the appeal, 
withdrawing the September 1999 memorandum decision of the 
Court and vacating the March 1998 decision of the Board with 
respect to the veteran's left knee (insofar as ratings over 
40 percent had been denied).  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 C.F.R. 
§ 20.1302 (2001).  

In reaching this determination the Board intimates no opinion 
as to the merits of the appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2001).  



ORDER

An increased evaluation of 60 percent for residuals of a 
total right knee replacement is granted, subject to the laws 
and regulations governing monetary benefits.  

The appeal as to increased evaluations in excess of 40 
percent for the veteran's hypertrophic arthritis of the left 
knee with a history of synovitis for any period since 
December 10, 1993, is dismissed.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

